Title: From George Washington to Lewis Pintard, 9 November 1780
From: Washington, George
To: Pintard, Lewis


                        

                            
                            Sir
                            Head Quarters Colonel Deys 9th Novemr 1780
                        
                        Sir Henry Clinton has at length consented to the establishment of Agents for prisoners upon terms which have
                            been settled between us. If you therefore still incline to enter upon that business, upon our part, I will make you out a
                            proper Warrant and will apply for your admission into New York in your official Character, as soon as it is convenient for
                            you to remove— Should you decline the matter, you will be oblige me by recommending a Gentleman whom you may think in every
                            respect capable and proper to transact the Business. I am Sir Yr most obt Servt.
                        
                            